J. H. Gillis, P.J.
(dissenting). I concur with the majority’s conclusion that the lower courts did not err in recognizing in petitioner a right of first refusal to purchase the Smith stock. I, however, cannot agree that the lower courts clearly erred in finding that the executor had not extended a reasonable time within which to exercise petitioner’s option.
Where no time for exercising a testamentary option to purchase property is fixed by the will, the option must be exercised, if at all, within a reasonable time. 96 CJS, Wills, § 1104; 80 Am Jur 2d, Wills, § 1481. What constitutes a reasonable time depends on the circumstances of the particular case. Anno: Time in which option created by will to purchase real estate is to be exercised, 82 ALR3d 790, § 4, p 795.
In the present case, both lower courts found that petitioner had not exceeded the reasonable time within which he was required to exercise his option as of the date of the executor’s termination of *127petitioner’s right and his acceptance of respondent’s offer.
An appellate court must give due deference to the findings of a lower court. An appellate court will not set aside a finding of fact of a lower court unless such finding is clearly erroneous. Smith v Michigan State Accident Fund, 403 Mich 201; 267 NW2d 909 (1978). A finding is clearly erroneous when, although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed. Tuttle v Dep’t of State Highways, 397 Mich 44, 46; 243 NW2d 244 (1976).
The parties do not dispute the timeliness of petitioner’s notice of his intention to exercise his right. The question presented is whether a reasonable time within which to consummate the transaction had passed by January 24, 1977. I would hold that it had not.
I begin by noting that the testamentary provision in question herein provides in relevant part:
"Payment shall be made by the said RONALD C. MURRELL upon such terms and conditions as my executor and the said RONALD C. MURRELL shall mutually agree.” (Emphasis supplied.)
I further note that a mutually established closing date was never set. December 31, 1976, was the date as of which the executor intended to consummate the sale. January 15, 1977, was the executor’s target date for closing the transaction. There is no claim that petitioner agreed to either of these dates. A finding that petitioner failed to consummate the transaction within a reasonable time cannot be predicated upon his failure to comply with these unilaterally set tentative closing dates.
*128An examination of the following facts necessitates the conclusion that the lower courts did not clearly err in finding that the executor had not extended petitioner a reasonable time. The amount of financing which petitioner had to secure in order to effect the purchase was $2,850,000. Petitioner was given 40 days within which to arrange such financing. I would hold that 40 days is not a reasonable time within which to require one to secure financing in that large sum. The amount of money involved, alone, supports the lower courts’ determination that petitioner was not extended a reasonable time.
Moreover, I noté the following factors. On January 21, 1977, petitioner advised the executor that his application for a loan from one financial source had been turned down. The executor was aware of the fact that petitioner was seeking financing from several lending institutions. Furthermore, respondent’s offer of January 20, 1977, was in the amount of $2,950,000, $100,000 more than petitioner’s option price.
On the basis of the foregoing, I would find that the executor acted prematurely in terminating petitioner’s right. Injunctive relief is an extraordinary remedy which issues only when justice requires. Justice did so require under the circumstances of this case. The lower courts were correct in enjoining the sale of the stock to anyone other than the petitioner.
I would affirm.